Citation Nr: 0733602	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  98-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for post-
operative residuals involving the left arm and hand, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 29, 1973 to July 
9, 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision, which increased the 
evaluation for post-operative residuals involving the left 
arm and hand from 40 percent to 60 percent, effective January 
29, 1995.  The veteran subsequently appealed such decision.    

In May 2000, the veteran presented testimony before the Board 
at a Travel Board hearing.  A copy of the hearing transcript 
is of record and has been reviewed.  

In August 2000, the Board denied the veteran's claim, and the 
veteran appealed the decision to United States Court of 
Appeals for Veterans Claims (Court).  During this time 
period, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  As the veteran's claim was not considered in the 
context of this new legislation, the Court vacated the 
Board's August 2000 decision and remanded the case for such 
consideration.

In September 2003, the Board remanded the case to the RO for 
further procedural compliance.  The requested development was 
completed, and upon return of the case the Board again denied 
the veteran's claim in a September 2004 decision.  The 
veteran again appealed the Board's decision to the Court, and 
in an April 2005 order, the Court remanded the case for 
compliance with the instruction in a joint motion.

The Board notes that the Veterans Law Judge who conducted the 
May 2000 hearing is no longer employed by the Board.  In May 
2005, the Board sent the veteran's representative a letter 
informing him that had the right to another hearing, if 
desired.  No response to the letter has been received, thus 
the Board finds that the veteran wishes to proceed without an 
additional hearing.

In November 2005, the claim for an evaluation in excess of 60 
percent for post- operative residuals involving the left arm 
and hand was remanded to the RO for further development.  The 
Board also assigned an earlier effective date for the award 
of a total disability rating based on individual 
unemployability.


FINDINGS OF FACT

1.  The veteran is right-hand dominant.  He is in receipt of 
special monthly compensation for loss of use of the left 
hand.

2.  The veteran's service-connected post-operative residuals 
involving the left arm and hand (minor) are manifested by 
complete paralysis of the median nerve.  The veteran is 
unable to use his left hand and arm for any functional 
purpose.  Resolving doubt in his favor, the disability is 
equivalent to amputation of the arm below the insertion of 
the deltoid.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected left hand and arm disability 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.


CONCLUSION OF LAW

The criteria for a disability evaluation of 70 percent for 
post-operative residuals involving the left arm and hand 
(minor) are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.20. 4.21, 4.63, 4.71a, Diagnostic 
Code 5122-5123.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated in March 2004 and April 2004, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim for an increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was essentially instructed 
to submit any evidence in his possession that pertained to 
his claim.   

The veteran's claim was initially denied prior to the 
enactment of the VCAA.  Therefore, it was not possible to 
provide proper notification before the initial rating 
determination.  Although VCAA notice was received after the 
initial claim was denied, the veteran has submitted 
additional evidence and argument in support of his claim and 
has been able to participate effectively in the processing of 
his claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims folder, and all identified and available treatment 
records have been secured.  In May 2007, the veteran 
indicated that he had no additional evidence relevant to his 
claim.  Also, the Board notes that the veteran has been 
medically evaluated in conjunction with his claim.  The 
duties to notify and assist have been met.

As the Board is allowing the claim for an increased rating, 
the agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

During a VA hospitalization in 1990, the veteran fell and as 
a result, sustained injuries to his left arm and hand, in 
pertinent part.  The veteran is currently in receipt of a 60 
percent evaluation for post-operative residuals of left arm 
and hand disability, effective January 4, 1995.  The RO has 
also awarded special monthly compensation for loss of use of 
the left hand.  

During the appeal period, the veteran underwent VA 
examinations in March 1997, August 2006, September 2006, 
January 2007, and March 2007.  During his most recent 
"peripheral nerve" examination in March 2007, the examiner 
noted that the veteran was unable to use his left hand and 
arm for any functional purposes.  He could flex his little 
finger and thumb to about 30 degrees.  His other three finger 
movements were markedly limited due to a burning sensation 
radiating to the forearm.  The examiner stated that for all 
practical purposes, the left arm serves no function, rather 
it causes constant pain and feels very heavy.  

The 60 percent evaluation has been assigned pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8515, which contemplates 
paralysis of the median nerve of the minor extremity.  Since 
the evidence shows that the veteran is right-hand dominant, 
his disability is rated as impairment of the minor upper 
extremity.  38 C.F.R. § 4.69. 

Pursuant to Diagnostic Code 8515, a 60 percent evaluation is 
assigned for complete paralysis on the minor side; 
characterized by the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbances. 

On review, the Board notes that the veteran's current 60 
percent evaluation is the maximum evaluation for paralysis of 
the median nerve for the minor arm under Diagnostic Code 
8515.  Thus, a higher evaluation under Diagnostic Code 8515 
is not available.  As the median nerve runs down the arm and 
forearm and enters the hand through the carpal tunnel, the 
Board finds that the 60 percent evaluation currently assigned 
under Diagnostic Code 8515 encompasses the neurological 
impairment of both the veteran's left hand and arm.      

The Board has considered whether a separate evaluation is 
warranted under Diagnostic Code 5307, which pertains to 
injuries to Muscle Group VII.  38 C.F.R. § 4.73, Diagnostic 
Code 5307.  However, the Board finds that a separate 
evaluation under the muscle codes is not warranted, as a 
muscle injury evaluation will not be combined with a 
peripheral nerve paralysis evaluation of the same body part, 
unless the injuries affect different functions.  See 38 
C.F.R. § 4.55(a) (2007).  Since Diagnostic Codes 5307 and 
8515 pertain to the same function (limitation of flexion of 
the wrist and fingers), the Board finds that rating the 
limitation of flexion of the wrist and fingers under 
Diagnostic Code 5307 would result in pyramiding.  Likewise, 
the Diagnostic Codes for limitation of motion of the wrist 
and elbow pertain to similar functions, and these joints are 
not ankylosed.  See Diagnostic Codes 5205-5215.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, because 
the maximum schedular disability evaluation of 60 percent has 
been assigned under Diagnostic Code 8515, additional 
disability cannot be assigned.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997) [if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable].

However, the Board notes that the veteran has loss of use of 
the hand and the arm.  Loss of use of a hand or a foot will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump a the site of election below the elbow.  See 38 C.F.R. 
§ 4.63 (2007).  Resolving all doubt in the veteran's favor, 
the veteran's limitation of function in the left hand and arm 
is equivalent to amputation of the minor upper extremity 
above the insertion of the pronator teres or below insertion 
of the deltoid.  Accordingly, a 70 percent evaluation is 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5122-5123.  
There is no indication that the site of election would be 
above insertion of the deltoid or disarticulation of the arm, 
and an evaluation greater than 70 percent is not warranted.  

Based on the foregoing, the Board concludes that an 
evaluation of 70 percent for the veteran's post-operative 
residuals involving the left arm and hand (minor) is 
warranted.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's left hand and arm disability.  With respect to 
hospitalizations, the record only shows surgeries to the left 
hand and arm in the 1991 (carpal tunnel release), and in 1995 
(surgery for sympathetic dystrophy), as well as nerve blocks, 
and no recent hospitalizations.  The Board does not consider 
two surgeries in the past sixteen years to be frequent.  
Further, while the veteran's service-connected disability has 
caused marked interference with employability, he is already 
being compensated for this by the grant of entitlement to a 
total rating due to unemployability.  He is also in receipt 
of special monthly compensation for the loss of use of his 
left hand/arm.

Thus, the Board concludes that the record does not show that 
the veteran's service-connected left hand and arm disability 
alone causes interference with employment beyond that 
contemplated in a 70 percent evaluation.  Accordingly, 
referral for extraschedular evaluation is not warranted in 
this case.


ORDER

Entitlement to an evaluation of 70 percent for post-operative 
residuals involving the left arm and hand is allowed, subject 
to the regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


